DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-20 allowed.
The following is an examiner’s statement of reasons for allowance: Although the prior art discloses an apparatus comprising: a frame having a first portion, and a second portion, a third portion, and a reinforcing portion, there wherein the first portion has a first end and a second end, and wherein the first portion extends from the second portion at the first end, a footrest extending from the first portion of the frame; a first mount positioned such that the first mount is adapted to be received into a lower door hinge of a vehicle, wherein the first mount has: a first mating portion that extends from the frame proximate to the first portion of the frame; and a first pin that extends from the first mating portion and that is threaded at its distal end, wherein the first pin extends in a direction away from the first portion of the frame; a second mount that is spaced apart from the first mount and positioned such that the second mount is adapted to be received into an upper door hinge of a vehicle, wherein the second mount has: a second mating portion that extends from the frame; a second pin that extends from the second mating portion and that is threaded at its distal end, wherein the second pin extends in a direction away from the first portion of the frame, and wherein the first and second pins are substantially aligned; a third mating portion that extends from the frame, wherein the second and third mating portions at positioned at an angle to one another; and a third pin that extends from the third mating portion, the prior art does not disclose these features in combination with wherein the third portion that extends from the first portion at the second end, and wherein the reinforcing portion extends between the first and third portions as required by Claim 1.
Claims 4-8 depend from Claim 1
Although the prior art discloses an apparatus comprising: a first bar that is bent to form a generally U-shaped frame with a lower portion, an upper portion and an intermediate lower portion; a footrest that is welded to the power lower portion of the frame;; second and third bars that each have first and second ends, wherein each of the second and third bars has a bend at its first end which is welded to the intermediate portion of the frame, and wherein each of the second and third bars is threaded a long along at least a portion of its length, and wherein the second and third bars are position such that the second and third bars, respectively, are adapted to be received into upper and lower door hinges of a vehicle, and wherein the second and third bars are substantially aligned with one another, and wherein the second and third bars point in a direction away from the lower portion of the frame; the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with a fourth bar having first and second ends, wherein the fourth bar has a bend at its first end which is welded to the intermediate portion of the frame at position proximate to and at an angle to the second bar as required by Claim 17.
Claims 18-20 depend from Claim 17.
Claims 9-16 previously allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022.  The examiner can normally be reached on 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRYAN A EVANS/Primary Examiner, Art Unit 3618